DETAILED ACTION
Response to Amendment
	The Amendment filed April 26, 2021 has been entered. Claims 1-4, 7-11, 14-18, 21, and 22 remain pending in the application. 
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 22 is objected to because of informalities.	
Claim 22 is rejected under 35 U.S.C. 112(a) as being unpatentable.
	Claims 1-4, 7-11, 14-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “a persistent memory write cache.” The claim should recite “the persistent memory write cache.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites “wherein the data portion is written to a persistent memory write cache within the storage array enclosure in parallel with a separate data portion being written to a separate persistent memory write cache within the storage array enclosure.” Based on the teachings of the specification at paragraphs [0049]-[0058], “a separate persistent write cache within the storage array enclosure is new matter. For example:
[0049] In some embodiments, storage controllers 314, 316 may be communicatively coupled within storage array enclosure 306 to a persistent memory write cache (e.g., persistent memory write cache 318). In some embodiments, the persistent memory write cache within the storage array may include a plurality of persistent memory devices.
[0050] In some embodiments, the persistent memory write cache of persistent memory devices may include one or more pairs of replicated write cache data. Referring again to the example of FIG. 3 and in some embodiments, storage array enclosure 306 may 
[0057] …For example and referring again to FIG. 3, cache management process 10 may provide a copy of write request 116 to storage controller 314 and storage controller 316. In this example, cache management process 10 may provide a copy of write request 116 to each storage controller to allow each storage controller to write data portion 120 to a persistent memory device communicatively coupled to each storage controller. In this manner, the write data may be written in parallel to a plurality of persistent memory devices of a storage array enclosure.
[0058] … Accordingly, cache management process 10 may write 410, via each storage controller, the data portion to the plurality of persistent memory devices of the persistent memory write cache. For example, storage controller 314 may write 410 data portion 120 to persistent memory device 320 and storage controller 316 may independently write 410 data portion 120 to persistent memory device 322.
Referring to Figure 3, element 318 is the persistent memory write cache and element 318 is comprised of two persistent memories, 320 and 322. Based on the teachings of the specification, there are two persistent memories that comprise one persistent memory write cache. The amended claim element “a separate persistent memory write cache within the storage array enclosure” is new material, and therefore, unpatentable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldysiak et al. (US 2019/0187917) and Kloeppner et al. (US 2011/0238938).
Regarding claim 1, Baldysiak et al. disclose: 
A computer-implemented method comprising: 
receiving, via a storage processor of a storage system (FIG. 1 Controller 13 of redundant storage system 10; [0016] the controller 13 may include a general purpose controller, a special purpose controller, a storage controller, a memory controller, a micro-controller, general purpose processor, a special purpose processor, a central processor unit (CPU)), a write request for writing a data portion to a storage array enclosure (FIG. 3A Step 26; FIG. 4; [0028] redundant storage system 40 includes a persistent cache device 41, a first member drive 42 (Member Drive 1), and a second member drive 43 (Member Drive 2) communicatively coupled to each other via suitable channels/busses/interfaces/controllers/etc. The system 40 may be configured as a RAID array with data mirroring combined with the persistent cache device 41) ([0043] a storage bus/interconnect (such as the…NVM EXPRESS (NVMe), etc.); [0027] Some embodiments may provide technology to cache all writes on a device with latency lower than the RAID members), wherein the write request is received from a host ([0029] After a host/application/agent issues a write request to the RAID array, the entire data from the request is cached in the persistent cache device 41); and 
writing the data portion to a persistent memory write cache (FIG. 4 Persistent Cache 41; [0028] redundant storage system 40 includes a persistent cache device 41; [0029] the entire data from the request is cached in the persistent cache device 41) within the storage array enclosure (FIG. 8 RAID 130 includes Persistent Cache 165), 
…and generating, in response to writing the data to the persistent memory write cache within the storage array enclosure, a write notification to the host that provided the write request (FIG. 3A Indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache and the one memory persistent storage; [0014] indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache 12; it would be obvious to one skilled in the art at the time of the effective filing date to send the write notification to the element the sent the request, which in this case is the host, see [0029]).
Baldysiak et al. do not appear to explicitly teach “wherein writing the data portion to the persistent memory write cache includes:  providing the write request to a first storage controller within the storage array enclosure, wherein the first storage controller is communicatively coupled to a first persistent memory device of the persistent memory write cache; multicasting, via the first storage controller, the write request to at least a second storage controller, wherein the second storage controller is communicatively coupled to a second persistent memory device of the persistent memory write cache; writing, via the first storage controller, the data portion to the first persistent memory device of the persistent memory write cache; and writing, via the second storage controller, the data portion to the second persistent memory device of the persistent memory write cache.” However, Kloeppner et al. disclose:
wherein writing the data portion to the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0029] It is obvious that the I/O write data may be written to both memory 214 and memory 224 associated with storage controller A 202 and storage controller B 204 respectively prior to the early write status message (associated with the completion of the write(s) to memory 214 and memory 224) being transmitted (e.g., through storage controller A 202 and/or storage controller B 204) to host computing device 206. In one or more embodiments, along with the advantage offered through the early write status message, viz., the lack of a need to write to disks 208.sub.1-N prior to returning the early write status message, whenever one of storage controller 202 and storage controller 204 fails (e.g., through failure of memory 214 or memory 224) prior to the I/O write data being written to disks 208.sub.1-N, the other storage controller may have the capability to write the aforementioned data to disks 208.sub.1-N without any loss therein; i.e. the memories 214 and 224 are persistent) includes: 
providing the write request to a first storage controller (FIGURE 2 Storage Controller 202) within the storage array enclosure (FIGURE 2 DISKS 208 1-N), wherein the first storage controller is communicatively coupled to a first persistent memory device (FIGURE 2 Memory 214) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224); 
(FIGURE 3 step 302 Multicast I/O Data Through a Multicast Device Provided in a Storage Controller), via the first storage controller (FIGURE 2 Storage Controller 202), the write request to at least a second storage controller (FIGURE 2 Storage Controller 204; FIGURE 3 step 306 Route the Appropriate Identical Data to Another Storage Controller Through a Bus Coupling the Another Storage Controller to the Storage Controller), wherein the second storage controller is communicatively coupled to a second persistent memory device (FIGURE 2 Memory 224) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0026]); 
writing, via the first storage controller (FIGURE 2 Storage Controller 202), the data portion to the first persistent memory device (FIGURE 2 Memory 214) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0028] the differing control information (e.g., routing information) may initiate a memory write (e.g., write to memory 214) of the data content of a distinct memory write data to storage controller A 202); and 
writing, via the second storage controller (FIGURE 2 Storage Controller 204), the data portion to the second persistent memory device (FIGURE 2 Memory 224) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0028] …and a routing of the other distinct memory write data to storage controller B 204 through bus 234. In one or more embodiments, data content associated with the other distinct memory write data may be written to memory 224 associated with storage controller B 204); 
Baldysiak et al. and Kloeppner et al. are analogous art because Baldysiak et al. teach low latency mirrored redundant array of independent disks (RAID) with persistent cache and Kloeppner et al. teach efficient mirroring of data across storage controllers.

Regarding claim 2, Baldysiak et al. further disclose: 
The computer implemented method of claim 1, wherein the storage system includes a plurality of storage processors configured to receive a plurality of write requests ([0037] Turning now to FIG. 7, an embodiment of a computing system 100 may include one or more processors 102-1 through 102-N (generally referred to herein as "processors 102" or "processor 102")… Accordingly, each of the remaining processors 102-2 through 102-N may include the same or similar components discussed with reference to the processor 102-1 (i.e. each processor receives write requests)).
Regarding claim 3, Baldysiak et al. further disclose: 
The computer implemented method of claim 2, further comprising: 
accessing, via a first storage processor, write cache data associated with a second storage processor from the persistent memory write cache with the storage array enclosure (FIG. 8 Persistent Cache 165 is accessed by any of the plurality of Processors 384, the plurality of Processors 384 being associated with one another).
Regarding claim 8, Baldysiak et al. disclose: 
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor ([0017] Alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device), cause the processor to perform operations comprising: 
receiving, via a storage processor of a storage system (FIG. 1 Controller 13 of redundant storage system 10; [0016] the controller 13 may include a general purpose controller, a special purpose controller, a storage controller, a memory controller, a micro-controller, general purpose processor, a special purpose processor, a central processor unit (CPU)), a write request for writing a data portion to a storage array enclosure (FIG. 3A Step 26; FIG. 4; [0028] redundant storage system 40 includes a persistent cache device 41, a first member drive 42 (Member Drive 1), and a second member drive 43 (Member Drive 2) communicatively coupled to each other via suitable channels/busses/interfaces/controllers/etc. The system 40 may be configured as a RAID array with data mirroring combined with the persistent cache device 41) of non-volatile memory express (NVMe) drives communicatively coupled to the storage processor ([0043] a storage bus/interconnect (such as the…NVM EXPRESS (NVMe), etc.); [0027] Some embodiments may provide technology to cache all writes on a device with latency lower than the RAID members), wherein the write request is received from a host ([0029] After a host/application/agent issues a write request to the RAID array, the entire data from the request is cached in the persistent cache device 41); and 
(FIG. 4 Persistent Cache 41; [0028] redundant storage system 40 includes a persistent cache device 41; [0029] the entire data from the request is cached in the persistent cache device 41) within the storage array enclosure (FIG. 8 RAID 130 includes Persistent Cache 165), 
…and generating, in response to writing the data to the persistent memory write cache within the storage array enclosure, a write notification to the host that provided the write request (FIG. 3A Indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache and the one memory persistent storage; [0014] indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache 12; it would be obvious to one skilled in the art at the time of the effective filing date to send the write notification to the element the sent the request, which in this case is the host, see [0029]).
Baldysiak et al. do not appear to explicitly teach “.” However, Kloeppner et al. disclose:
wherein writing the data portion to the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0029] It is obvious that the I/O write data may be written to both memory 214 and memory 224 associated with storage controller A 202 and storage controller B 204 respectively prior to the early write status message (associated with the completion of the write(s) to memory 214 and memory 224) being transmitted (e.g., through storage controller A 202 and/or storage controller B 204) to host computing device 206. In one or more embodiments, along with the advantage offered through the early write status message, viz., the lack of a need to write to disks 208.sub.1-N prior to returning the early write status message, whenever one of storage controller 202 and storage controller 204 fails (e.g., through failure of memory 214 or memory 224) prior to the I/O write data being written to disks 208.sub.1-N, the other storage controller may have the capability to write the aforementioned data to disks 208.sub.1-N without any loss therein; i.e. the memories 214 and 224 are persistent) includes: 
providing the write request to a first storage controller (FIGURE 2 Storage Controller 202) within the storage array enclosure (FIGURE 2 DISKS 208 1-N), wherein the first storage controller is communicatively coupled to a first persistent memory device (FIGURE 2 Memory 214) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224); 
multicasting (FIGURE 3 step 302 Multicast I/O Data Through a Multicast Device Provided in a Storage Controller), via the first storage controller (FIGURE 2 Storage Controller 202), the write request to at least a second storage controller (FIGURE 2 Storage Controller 204; FIGURE 3 step 306 Route the Appropriate Identical Data to Another Storage Controller Through a Bus Coupling the Another Storage Controller to the Storage Controller), wherein the second storage controller is communicatively coupled to a second persistent memory device (FIGURE 2 Memory 224) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0026]); 
writing, via the first storage controller (FIGURE 2 Storage Controller 202), the data portion to the first persistent memory device (FIGURE 2 Memory 214) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0028] the differing control information (e.g., routing information) may initiate a memory write (e.g., write to memory 214) of the data content of a distinct memory write data to storage controller A 202); and 
writing, via the second storage controller (FIGURE 2 Storage Controller 204), the data portion to the second persistent memory device (FIGURE 2 Memory 224) of the persistent (FIGURE 2 Memory 214 and Memory 224; [0028] …and a routing of the other distinct memory write data to storage controller B 204 through bus 234. In one or more embodiments, data content associated with the other distinct memory write data may be written to memory 224 associated with storage controller B 204);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 9, Baldysiak et al. further disclose: 
The computer program product of claim 8, wherein the storage system includes a plurality of storage processors configured to receive a plurality of write requests ([0037] Turning now to FIG. 7, an embodiment of a computing system 100 may include one or more processors 102-1 through 102-N (generally referred to herein as "processors 102" or "processor 102")… Accordingly, each of the remaining processors 102-2 through 102-N may include the same or similar components discussed with reference to the processor 102-1 (i.e. each processor receives write requests)).
Regarding claim 10, Baldysiak et al. further disclose: 
The computer program product of claim 9, further comprising instructions for: 
accessing, via a first storage processor, write cache data associated with a second storage processor from the persistent memory cache within the storage array enclosure of NVMe drives (FIG. 8 Persistent Cache 165 is accessed by any of the plurality of Processors 384, the plurality of Processors 384 being associated with one another).
Regarding claim 15, Baldysiak et al. disclose: 
A computing system including a processor and memory configured to perform operations ([0017] Alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device) comprising: 
receiving, via a storage processor of a storage system (FIG. 1 Controller 13 of redundant storage system 10; [0016] the controller 13 may include a general purpose controller, a special purpose controller, a storage controller, a memory controller, a micro-controller, general purpose processor, a special purpose processor, a central processor unit (CPU)), a write request for writing a data portion to a storage array enclosure (FIG. 3A Step 26; FIG. 4; [0028] redundant storage system 40 includes a persistent cache device 41, a first member drive 42 (Member Drive 1), and a second member drive 43 (Member Drive 2) communicatively coupled to each other via suitable channels/busses/interfaces/controllers/etc. The system 40 may be configured as a RAID array with data mirroring combined with the persistent cache device 41) of non-volatile memory express (NVMe) drives communicatively coupled to the storage processor ([0043] a storage bus/interconnect (such as the…NVM EXPRESS (NVMe), etc.); [0027] Some embodiments may provide technology to cache all writes on a device with latency lower than the RAID members), wherein the write request is received from a host ([0029] After a host/application/agent issues a write request to the RAID array, the entire data from the request is cached in the persistent cache device 41); and 
writing the data portion to a persistent memory write cache (FIG. 4 Persistent Cache 41; [0028] redundant storage system 40 includes a persistent cache device 41; [0029] the entire data from the request is cached in the persistent cache device 41) within the storage array enclosure (FIG. 8 RAID 130 includes Persistent Cache 165), 
(FIG. 3A Indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache and the one memory persistent storage; [0014] indicate that the write request is complete after the data for the write request is redundantly stored in the persistent cache 12; it would be obvious to one skilled in the art at the time of the effective filing date to send the write notification to the element the sent the request, which in this case is the host, see [0029]).
Baldysiak et al. do not appear to explicitly teach “wherein writing the data portion to the persistent memory write cache includes:  providing the write request to a first storage controller within the storage array enclosure, wherein the first storage controller is communicatively coupled to a first persistent memory device of the persistent memory write cache; multicasting, via the first storage controller, the write request to at least a second storage controller, wherein the second storage controller is communicatively coupled to a second persistent memory device of the persistent memory write cache; writing, via the first storage controller, the data portion to the first persistent memory device of the persistent memory write cache; and writing, via the second storage controller, the data portion to the second persistent memory device of the persistent memory write cache.” However, Kloeppner et al. disclose:
wherein writing the data portion to the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0029] It is obvious that the I/O write data may be written to both memory 214 and memory 224 associated with storage controller A 202 and storage controller B 204 respectively prior to the early write status message (associated with the completion of the write(s) to memory 214 and memory 224) being transmitted (e.g., through storage controller A 202 and/or storage controller B 204) to host computing device 206. In one or more embodiments, along with the advantage offered through the early write status message, viz., the lack of a need to write to disks 208.sub.1-N prior to returning the early write status message, whenever one of storage controller 202 and storage controller 204 fails (e.g., through failure of memory 214 or memory 224) prior to the I/O write data being written to disks 208.sub.1-N, the other storage controller may have the capability to write the aforementioned data to disks 208.sub.1-N without any loss therein; i.e. the memories 214 and 224 are persistent) includes: 
providing the write request to a first storage controller (FIGURE 2 Storage Controller 202) within the storage array enclosure (FIGURE 2 DISKS 208 1-N), wherein the first storage controller is communicatively coupled to a first persistent memory device (FIGURE 2 Memory 214) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224); 
multicasting (FIGURE 3 step 302 Multicast I/O Data Through a Multicast Device Provided in a Storage Controller), via the first storage controller (FIGURE 2 Storage Controller 202), the write request to at least a second storage controller (FIGURE 2 Storage Controller 204; FIGURE 3 step 306 Route the Appropriate Identical Data to Another Storage Controller Through a Bus Coupling the Another Storage Controller to the Storage Controller), wherein the second storage controller is communicatively coupled to a second persistent memory device (FIGURE 2 Memory 224) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0026]); 
writing, via the first storage controller (FIGURE 2 Storage Controller 202), the data portion to the first persistent memory device (FIGURE 2 Memory 214) of the persistent memory (FIGURE 2 Memory 214 and Memory 224; [0028] the differing control information (e.g., routing information) may initiate a memory write (e.g., write to memory 214) of the data content of a distinct memory write data to storage controller A 202); and 
writing, via the second storage controller (FIGURE 2 Storage Controller 204), the data portion to the second persistent memory device (FIGURE 2 Memory 224) of the persistent memory write cache (FIGURE 2 Memory 214 and Memory 224; [0028] …and a routing of the other distinct memory write data to storage controller B 204 through bus 234. In one or more embodiments, data content associated with the other distinct memory write data may be written to memory 224 associated with storage controller B 204);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 16, Baldysiak et al. further disclose: 
The computing system of claim 15, wherein the storage system includes a plurality of storage processors configured to receive a plurality of write requests ([0037] Turning now to FIG. 7, an embodiment of a computing system 100 may include one or more processors 102-1 through 102-N (generally referred to herein as "processors 102" or "processor 102")… Accordingly, each of the remaining processors 102-2 through 102-N may include the same or similar components discussed with reference to the processor 102-1 (i.e. each processor receives write requests)).
Regarding claim 17, Baldysiak et al. further disclose: 
The computing system of claim 16, wherein the process is further configured for: 
accessing, via a first storage processor, write cache data associated with a second storage processor from the persistent memory write cache within the storage array enclosure (FIG. 8 Persistent Cache 165 is accessed by any of the plurality of Processors 384, the plurality of Processors 384 being associated with one another).
Regarding claim 22, Kloeppner et al. further disclose: 
The computer implemented method of claim 1, wherein the data portion is written to a persistent memory write cache (FIGURE 2 Memory 214) within the storage array enclosure ([0028] the differing control information (e.g., routing information) may initiate a memory write (e.g., write to memory 214) of the data content of a distinct memory write data to storage controller A 202) in parallel (Abstract:  A method includes multicasting an Input/Output (I/O) data associated with a host computing device through a multicast device associated with a storage controller coupled to another storage controller in a redundant configuration, and mi[rr]oring, through the multicasting, the I/O data across the storage controller and the another storage controller through a bus utilized to couple the storage controller and the another storage controller) with a separate data portion being written to a separate persistent memory write cache (FIGURE 2 Memory 224) within the storage array enclosure ([0028] …and a routing of the other distinct memory write data to storage controller B 204 through bus 234. In one or more embodiments, data content associated with the other distinct memory write data may be written to memory 224 associated with storage controller B 204).

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldysiak et al. and Kloeppner et al. as applied to claim 1 above, and further in view of Helmick et al. (US 2019/0310913).
Regrading 4, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Helmick et al. disclose:
([0023] the fabric interconnect device comprises a controller 114 and memory for serving as a buffer 112. The fabric interconnect device further comprises multiple connections (e.g., ports, interfaces, etc.) for forming the fabric. The fabric may be formed using any of various technologies, such as RDMA over Converged Ethernet (RoCE), iWARP, InfiniBand or the like).
Baldysiak et al., Kloeppner et al, and Helmick et al. are analogous art because Baldysiak et al. teach low latency mirrored redundant array of independent disks (RAID) with persistent cache; Kloeppner et al. teach efficient mirroring of data across storage controllers; and Helmick et al. teach implementing scalable caching on storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Baldysiak et al., Kloeppner et al., and Helmick et al. before him/her, to modify the combined teachings of Baldysiak et al. and Kloeppner et al. with the teachings of Helmick et al. because the fabric interconnect device (i.e. NVMe over fabric) uses RDMA technology to transport data (Helmick et al. [0023]).
Regrading 7, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Helmick et al. disclose:
The computer-implemented method of claim 1, wherein the storage processor is communicatively coupled to the storage array enclosure of NVMe devices via non-volatile memory express over fabrics (NVMe-oF) (FIG. 1 Fabric Interconnect Device 110; [0019] using dual ported NVMe drives allows multiple master devices to communicate data with the storage devices through the different ports of the NVMe drives. In some embodiments, GPU/CPU interconnect solutions such as…NVMe over Fabrics (NVMeoF)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Baldysiak et al., Kloeppner et al., and Helmick et al. before him/her, to modify the combined teachings of Baldysiak et al. and Kloeppner et al. with the teachings of Helmick et al. because the use of NVMe over Fabrics allows multiple master devices to communicate data with the storage devices through the different ports of the NVMe drives. The combination would improve throughput with communications between components of the fabric (Helmick et al. [0019]).
Regrading 11, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Helmick et al. disclose:
The computer program product of claim 8, wherein writing the data portion to the persistent memory write cache includes writing the data portion to the persistent memory write cache via one or more remote direct memory access (RDMA) write operations ([0023] the fabric interconnect device comprises a controller 114 and memory for serving as a buffer 112. The fabric interconnect device further comprises multiple connections (e.g., ports, interfaces, etc.) for forming the fabric. The fabric may be formed using any of various technologies, such as RDMA over Converged Ethernet (RoCE), iWARP, InfiniBand or the like).
The motivation for combining is based on the same rational presented for rejection of claim 4.
Regrading 14, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Helmick et al. disclose:
(FIG. 1 Fabric Interconnect Device 110; [0019] using dual ported NVMe drives allows multiple master devices to communicate data with the storage devices through the different ports of the NVMe drives. In some embodiments, GPU/CPU interconnect solutions such as…NVMe over Fabrics (NVMeoF)).
The motivation for combining is based on the same rational presented for rejection of claim 7.
Regarding 18, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Helmick et al. disclose:
The computing system of claim 15, wherein writing the data portion to the persistent memory write cache includes writing the data portion to the persistent memory write cache via one or more remote direct memory access (RDMA) write operations ([0023] the fabric interconnect device comprises a controller 114 and memory for serving as a buffer 112. The fabric interconnect device further comprises multiple connections (e.g., ports, interfaces, etc.) for forming the fabric. The fabric may be formed using any of various technologies, such as RDMA over Converged Ethernet (RoCE), iWARP, InfiniBand or the like).
The motivation for combining is based on the same rational presented for rejection of claim 4.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baldysiak et al. and Kloeppner et al. as applied to claim 1 above, and further in view of Davis et al. (US 2015/0277512).
Regarding claim 21, Baldysiak et al. and Kloeppner et al. do not appear to explicitly teach while Davis et al. disclose: 
The computer implemented method of claim 1, wherein the storage array enclosure further includes a drive carrier ([0002] a solid state storage carrier), a disk drive ([0018] storage enclosure might be arranged for receiving 3.5 inch disk drives or 2.5 inch disk drives, or a combination of the two), and a midplane ([0017] storage enclosure 2 has a front section 8 and a rear section 10 separated by a midplane 12).
Baldysiak et al., Kloeppner et al, and Davis et al. are analogous art because Baldysiak et al. teach low latency mirrored redundant array of independent disks (RAID) with persistent cache; Kloeppner et al. teach efficient mirroring of data across storage controllers; and Davis et al. teach solid state storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Baldysiak et al., Kloeppner et al., and Davis et al. before him/her, to modify the combined teachings of Baldysiak et al. and Kloeppner et al. with the teachings of Davis et al. in order to provide a solid state storage carrier that enables plural solid state storage devices to be housed within a carrier that is sized so as to be able to fit into a slot within a storage system that might have been designed originally to house a different type of storage medium. (Davis et al. [0022]) As a result, the combination is able to utilize the significant infrastructure within storage even if the storage media themselves change. (Davis et al. [0022])


Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. Applicant asserts that Baldysiak, taken alone or in combination with Kloeppner, fails to teach, disclose or suggest amended claims 1, 8, and 15. However, as shown above, Baldysiak discloses the limitation “generating, in response to writing the data to the persistent memory write cache within the storage array enclosure, a write notification to the host that provided the write request.” Therefore, the 35 U.S.C. 103 rejection of claims 1, 8, and 15 in view of Baldysiak in view of Kloeppner is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137